Citation Nr: 0331287	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  98-18 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
abnormal pap smear, to include cervical intraepithelial 
neoplasia (CIN).  

2.  Entitlement to service connection for residuals of 
prolapsed uterus, to include chronic pelvic pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to 
July 1988.  She also has unverified active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
abnormal pap smear and prolapsed uterus.  

As a result of the favorable findings below, the issues have 
been recharacterized as entitlement to service connection for 
residuals of abnormal pap smear to include cervical 
intraepithelial neoplasia (CIN) and entitlement to service 
connection for residuals of prolapsed uterus, to include 
chronic pelvic pain.  

This case has been advanced on the Board's docket for 
sufficient cause shown.  38 C.F.R. § 20.900(c) (2003).  

In the veteran's October 1998 notice of disagreement, she 
appears to have raised the issue of entitlement to an 
acquired psychiatric disability, secondary to her service-
connected gynecological problems.  That issue is not 
inextricable intertwined with the issues on appeal.  See 
Harris v. Derwinski, 1 Vet. App 180 (1991).  Therefore, that 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran had uterine prolapse during and after active 
service.  

2.  During active service, the veteran had abnormal pap 
smears noting CIN.

3.  The veteran complained of chronic pelvic pain in service 
and many times thereafter.  

4.  There is an etiological relationship between the 
veteran's inservice uterine prolapse and CIN, and her 
postservice hysterectomy.  

5.  There is an etiological relationship between the 
veteran's bilateral salpingo-oophorectomy (BSO) and her 
chronic pelvic pain in service.  


CONCLUSIONS OF LAW

1.  Residuals of abnormal pap smear, to include cervical 
intraepithelial neoplasia (CIN), were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  Residuals of prolapsed uterus, to include chronic pelvic 
pain, were incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The veteran and her representative contend, in essence, that 
service connection is warranted for residuals of abnormal pap 
smear, to include CIN, and prolapsed uterus, to include 
chronic pelvic pain, based on service incurrence.  She 
reports that she first learned of a prolapsed uterus during 
her first pregnancy, which occurred in service. She asserts 
that the chronic pelvic pain and the CIN resulted in her 
undergoing a hysterectomy and BSO.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  
38 U.S.C.A.§§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In August 1984, the veteran underwent an enlistment 
examination.  She had no gynecological or pelvic concerns.  

In October 1985, the veteran was seen for a prescription of 
birth control pills and a routine pap smear.  There were no 
problems noted on the examination.  Her history was negative 
for pelvic inflammatory disease and herpes.  The examination 
was normal and the gynecologic cytology was negative.  

In February 1986, the veteran underwent a cytology 
examination that revealed atypical cells that were not 
malignant.  Notation revealed that the cells were marked 
squamous atypical cells with changes suggesting condyloma.  

In August 1986, the veteran had a normal pregnancy and 
delivery.  It was noted that her past medical history, past 
surgical history, family history, and social history were 
unremarkable.  Her pap smear revealed no malignant cells.  
Her only repair was that of a first degree perineal 
laceration.  

In January 1987, the veteran was seen after she noted pain 
the night before on inserting a douche applicator.  She 
stated that she was having pains in her lower uterus.  Her 
last coitus was one week prior to examination and it was not 
painful.  The abdomen had 1+ midline suprapubic pain.  The 
uterus was acutely retroflexed with severe tenderness, but 
rather impacted into cul de sac.  The assessment was pain, 
secondary to acute retroflexion and breakthrough bleeding of 
birth control pills.  

In February 1987, the veteran was seen with complaints of 
deep thrust dyspareunia, precluding completion of coitus.  
There was some spotting postcoitally.  She was encouraged to 
pursue position changes.  The impression was pelvic pain, 
dyspareunia, secondary to retroflexion.  

In March 1987, the veteran was seen for follow-up of pelvic 
pain and dyspareunia associated with coitus which she was 
unable to tolerate.  She indicated that pain preceded her 
last child but was significantly worse since delivery of her 
child.  She noted pain with coitus, exercise, including 
physical training, and walking up stairs.  The assessment was 
chronic pelvic pain and uterine retroflexion.  She was 
scheduled for a diagnostic laparoscopy.  

In April 1987, the veteran underwent diagnostic laparoscopy 
to rule out endometriosis or pelvic adhesions.  She was being 
evaluated for chronic complaints of pelvic pain noted with 
physical therapy, physical fitness exercising, coitus or with 
any procedure involving Valsalva maneuver.  The procedure 
revealed no evidence of endometriosis or pelvic adhesions.  
The round ligaments were noted to be very relaxed allowing 
extreme retroflexion without difficulty.  The uterus was felt 
to be reasonably supported at the level of the lower cardinal 
ligaments.  It was felt that the anterior uterine support was 
significantly relaxed and could  possibly represent a 
contributing factor to the veteran's perceived discomfort.  

In May 1987, the veteran underwent a uterine suspension and 
incidental appendectomy.  In July 1987, she was diagnosed 
with bacterial vaginitis.  

In March 1988, the veteran was determined to be 12 weeks 
pregnant by ultrasound with complaints of abdominal cramping.  
Her pelvis was closed with no tissue or blood noted.  In 
May 1988, she underwent a colporrhaphy; cervical 
intraepithelial neoplasia was found to be present.  On her 
separation examination performed the same month, it was noted 
that she was pregnant and due in September 1988.  Her pap 
smear was noted to be class III and it was indicated that she 
needed a biopsy after delivery.  


After service, the veteran continued to have gynecological 
problems.  An August 1988 maternity note indicated the 
veteran had a past medical history of a class III pap smear 
with human papilloma virus (HPV) and questionable CIN.  The 
pap smear performed at that time was also class III.  

On biopsy in May 1989, mild condylomatous epithelial 
dysplasia (CIN class I) was noted.  In June 1989, D. B. 
Allen, MD, performed laser vaporization of the cervix.  In 
July 1989, after noting that she had undergone uterine 
suspension and undergone laser vaporization, Dr. Allen 
discussed the possibility of vaginal hysterectomy.  

In January 1990, the veteran was hospitalized with complaints 
of increased pelvic heaviness and sensation of "my insides 
are falling out."  It was noted that she had been treated 
for dyslasia of the cervix with laser in mid 1989, and 
continued to have symptoms of pelvic heaviness and uterine 
prolapse.  She underwent a vaginal hysterectomy and posterior 
colporrhaphy.  Dr. Allen continued to follow her from 
February  to May 1990.  She was noted to be doing well in 
early February 1990.  Later that month, she had some spotting 
and light bleeding.  In March 1990, she complained of lower 
abdominal pain and vaginal discharge.  In May 1990, she 
continued to have discharge and odor.  The diagnosis was 
bacterial vaginitis.  

In July 1999, VA medical records noted that the veteran began 
to be seen for continued gynecological problems.  She 
complained of continued lower pelvic pain.  By December 1999, 
she complained of continued pain and hot flashes.  In 
January 2000, she indicated that she wanted her ovaries out 
as she was having unchanged pelvic pain.  In July 2000, she 
underwent BSO.  

In April 2001, the veteran underwent a VA examination.  She 
gave a history that before she became pregnant, she was told 
she had uterine prolapse that was symptomatic.  She related 
that she had no problems with the pregnancy and a year later, 
she underwent uterine suspension for the prolapse.  She had a 
second pregnancy and during the pregnancy, she developed 
abnormal pap smears which were followed after the delivery, 
and were treated with biopsies and cryosurgery.  She had 
recurrent symptoms of relapse and underwent a vaginal 
hysterectomy in 1989 at the age of 23.  She related that she 
did well until 1997, when she was told she had a cyst on her 
ovary and began having hot flashes, night sweats, and pelvic 
pain.  She was placed on oral analgesics with no relief.  In 
July 2000, she underwent a laparoscopic BSO, which showed 
normal corpus luteum cyst of the ovary on pathological 
examination.  The examiner indicated that the corpus luteum 
cyst found at the time of the July 2000 surgery was not 
related to the symptoms of prolapse she had from her previous 
surgery.  The examiner also stated that there was a 
possibility that she had recurrent corpus luteums during 
ovulation while in service, but these were not significant 
enough to cause the need for surgery because they were 
functional cysts.  

In June 2003, the Board requested an expert medical opinion 
to provide a gynecological medical advisory opinion.  In 
October 2003, a gynecological expert opinion was rendered.  
The following statements were answers to the requested expert 
medical opinion:

(a)  What gynecologic pathology was 
present to the veteran's entry into 
service?  
In 1986 patient had her first vaginal 
delivery.  Reviewing the notes it appears 
that she had uterine prolapse at the 
time.  She served in the service from 
August 1985 to July 1988.  I cannot tell 
you when the prolapse developed.  It may 
have been before 1985, but it was present 
in 1986.  

(b)  What gynecologic pathology was 
present during to the veteran's active 
service (August 1985 to July 1988)?  Did 
any of this pathology exist prior to 
service, and if so, did it increase in 
severity while she was in service?  If it 
is your opinion that any gynecologic 
pathology increased in severity during 
her military service, was such increase 
due to the natural progress of the 
disease?
While she was in service:
1.  Uterine prolapse origin date 
unknown, but it would increase in 
severity after two (2) vaginal 
deliveries and natural progression.
2.  Retroflexed uterus (marked) 
noted in January 1987.  This 
probably was present prior to 
service dates and this is an 
anatomical situation.  
3.  May 1988 abnormal pap smears 
noted cervical intraepithelial 
neoplasm (CIN) 
4.  March 1987 patient with chronic 
pelvic pain underwent diagnostic 
laparoscopy.  Normal pelvis noted.  
Marked retroflexed noted.  Uterine 
suspension performed and 
appendectomy performed.  

(c)  Was any gynecologic pathology that 
was present shortly after the veteran's 
separation from service in July 1988 
related to any signs or symptoms the 
veteran had during her military service?  
If so, please identify the pathology that 
is so related.  
Patient underwent laser treatment of 
cervical dysplasia in 1989 after 
discharge.  CIN was noted while patient 
in active duty.  
January 1990, patient underwent vaginal 
hysterectomy.  This can be related to the 
cervical dysplasia and or prolapse.  
I.e.: reason for surgery.  However, there 
are other treatment modalities for both 
conditions.  

(d)  The Board would like to be provided 
with a medical opinion as to whether it 
is at least likely as not that:
1)  there is an etiologic 
relationship between the in-service 
uterine prolapse, HPV and/or CIN and 
the 1990 hysterectomy;
2)  there is an etiologic 
relationship between the in-service 
HPV and the development of any post-
service gynecologic pathology. 
3)  There is an etiologic 
relationship between the in-service 
cervical intraepithelial neoplasm 
and the development of any post-
service gynecologic pathology; or 
4)  There is an etiologic 
relationship between the in-service 
gynecological complaints and the 
July 2000 bilateral salpingo-
oophorectomy or the August 2001 
urethral diverticulitis.
There is a relationship between the CIN 
and prolapse leading to the hysterectomy.  
However, there were other treatments that 
could have been offered.  The patient 
underwent laparoscopic bilateral 
salpingo-oophorectomy (BSO) in July 2000 
and diverticulectomy August 2001.  I 
don't see any etiologic relationship, 
except to say that the patient had a long 
history of chronic pelvic pain and this 
is the reason she had a BSO.  

(e)  In light of the questions asked 
above, please comment on an April 2001 VA 
medical opinion contained in the record, 
which is to the effect that the corpus 
luteum cyst found at the time of the 
July 2000 surgery was not related to the 
veteran's prolapse symptoms.  The doctor 
stated that it was possible that the 
veteran did have recurrent corpus luteums 
while she was in the service, but that 
these cysts were functional.  
I am in agreement.  The corpus luteum 
cyst is functional and not related to 
uterine prolapse.  

In summary, the patient had had an 
extensive GYN history.  Of note the 
condition of prolapsed uterus was noted 
prior to her pregnancy in 1996 [sic].  
The patient has a long history of chronic 
pelvic pain.  The patient developed 
abnormal pap smears in 1988 and underwent 
treatment in 1989.  Reasons given for 
vaginal hysterectomy were CIN and 
prolapsed uterus.  Again, other 
treatments that could have been offered 
rather than perform a hysterectomy to a 
patient at such a young age.  

After a thorough review of the entire record, the evidence 
shows that the veteran was treated in service for substantial 
gynecological complaints.  She underwent an enlistment 
examination in August 1984 with no findings, treatment, or 
diagnosis of gynecological problems.  Not until 
February 1986, nearly 18 months later, was there a cytology 
examination that showed squamous atypical cells suggesting 
condyloma.  In January 1987, nearly two years after 
enlistment, the veteran first began making complaints of 
pelvic pain.  After that time, while on active duty, she was 
treated for uterine prolapse and a uterine suspension was 
performed.  She continued to have abnormal pap smears and was 
informed as early as May 1988 that she needed to undergo a 
biopsy after the delivery of her second child because of 
abnormal pap smears noted to be class III.  After her 
discharge in July 1988, she continued to have gynecological 
problems.  These problems included HPV, CIN, and continued 
complaints of chronic pelvic pain.  She underwent laser 
surgery of the cervix in 1989, vaginal hysterectomy in 1990, 
and when she was not relieved of pain, BSO in 2000.  

The October 2003 expert medical opinion is of most 
significance in this case.  This opinion indicates, in 
pertinent part, that although the examiner was unable to 
determine the origin of the veteran's uterine prolapse, he 
was sure it was present in 1986 when the veteran had her 
first vaginal delivery.  What is known in addition to this 
opinion is that the veteran did not make gynecological 
complaints on entrance examination or for nearly two years 
thereafter, indicating that if she had uterine prolapse at 
that time, it was not symptomatic until during her military 
service.  

Additionally, the medical expert also clarified that the 
veteran's marked retroflexed uterus was anatomical in nature 
and not a disability per se.  However, he noted that the 
veteran had abnormal pap smears in service that noted CIN 
while on active duty, and that her prolapsed uterus and/or 
CIN were the basis for her hysterectomy.  Therefore, since 
CIN was first noted on abnormal pap smears in service and her 
prolapsed uterus was not noted until she made pain complaints 
after her first pregnancy and delivery while on active 
service, service connection for the residuals thereof, which 
include a hysterectomy, are warranted.  

Further, the medical expert clearly opines that the veteran 
had a long history of chronic pelvic pain.  This chronic 
pelvic pain had its onset in service, as there is no evidence 
of record that the veteran suffered with this pain prior to 
that time.  Since January 1987, when her first complaints of 
pelvic pain were made, she has continued to be treated for 
various gynecological problems.  By July 2000, she underwent 
BSO for unchanged pelvic pain.  Although the medical expert 
indicated that he did not see any etiological relationship 
between the BSO and inservice gynecologic complaints except 
for chronic pelvic pain, chronic pelvic pain complaints were 
first made in service.  Resolving all reasonable doubt in the 
veteran's favor, service connection for BSO as a residual of 
her inservice chronic pelvis pain, is warranted.  

II.  VCAA Considerations

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA via a letter in 
July 2002.  This notice from the RO informed the veteran of 
what assistance VA would provide, and what was needed from 
her regarding her claim.  Various notices and communications 
from the RO, such as a May 1998 rating decision, October 1998 
statement of the case, and September 2001 supplemental 
statement of the case also informed the veteran of the 
applicable laws and regulations needed to substantiate her 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, she had the opportunity to testify at a Travel 
Board hearing, but withdrew her hearing request in 
November 1999.  Therefore, the Board finds that VA has 
complied with all obligations to inform the veteran of the 
applicable laws and regulations and with all duties to assist 
the veteran in the development of the issues discussed above.  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Board notes that the Board developed evidence in this 
case pursuant to a provision of 38 C.F.R. § 19.9 that has 
since been invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  As the additional evidence were 
mostly duplicates of evidence already of record and there was 
a grant of benefits in this case, the Board concludes that 
the veteran was not prejudiced by its consideration of the 
evidence without first referring the evidence to the RO for 
consideration and preparation of a supplemental statement of 
the case.  

The Board also notes that the record does not indicate that 
the veteran or her representative were notified of the 
receipt of the medical opinion in October 2003 nor and given 
an opportunity to submit evidence or argument, as required by 
38 C.F.R. § 20.903(a).  Nonetheless, as this medical opinion 
provides a basis for granting the benefits sought on appeal, 
and as this case has been advanced on the Board's docket and 
required expedited processing, the Board concludes that there 
is no prejudice to the appellant in this instance.


ORDER

Service connection for residuals of abnormal pap smear, to 
include CIN and hysterectomy, is granted.  

Service connection for residuals of prolapsed uterus, to 
include chronic pelvic pain and BSO, is granted.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



